                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                     8:19CR183

           v.
                                                                         ORDER
JUAN CARRANZA,

                        Defendant.


       This matter is before the Court on the magistrate judge’s 1 Findings and Recommendation
(Filing No. 54) recommending the Court deny defendant Juan Carranza’s Motion to Suppress
(Filing No. 39). The magistrate judge made that recommendation on September 10, 2019, after a
hearing. Pursuant to 28 U.S.C. § 636(b)(1), the parties had fourteen days to object. Neither party
has objected, or otherwise responded, to the findings and recommendation.

       Section 636(b)(1) requires the Court conduct a de novo review only when a party timely
objects. The absence of a timely objection “eliminates not only the need for de novo review, but
any review by the district court.” Leonard v. Dorsey & Whitney LLP, 553 F.3d 609, 619-20 (8th
Cir. 2009); see also Fed. R. Crim. P. 59 (a), (b)(2) (explaining the failure to timely object waives
the right to review); NECrimR 59.2(a), (e). Because the Court has not received any objections,

       IT IS ORDERED:
       1.       The magistrate judge’s Findings and Recommendation (Filing No. 54) are
                accepted. Any objections are deemed waived.
       2.       Defendant Juan Carranza’s Motion to Suppress (Filing No. 39) is denied.

       Dated this 27th day of September 2019.

                                                     BY THE COURT:



                                                     Robert F. Rossiter, Jr.
                                                     United States District Judge


       1
       The Honorable Susan M. Bazis, United States Magistrate Judge for the District of
Nebraska.
